Citation Nr: 0201718	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  92-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for depression, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for grand mal 
epilepsy.

3.  Entitlement to a compensable evaluation for residuals of 
a laceration of the forehead and skull.

4.  Entitlement to a compensable evaluation for residuals of 
a skull fracture.

5.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	Eulala W. Weddle, 
Representative


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971 and from November 1978 to October 1985.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board remanded this case for additional development in 
June 1992 and November 1997.  The case has now been returned 
to the Board.


FINDINGS OF FACT

1.  The RO has done all it can to develop the claim without 
the cooperation of the veteran.  

2.  The RO has met the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "VCAA") (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001), implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) and VA internal guidance.  

3.  The veteran was notified to report for scheduled VA 
examinations for the disabilities at issue.  

4.  Although he has had opportunities to explain good cause 
for his failure to report for examination, the veteran has 
not alleged that he was not notified to report.  

5.  The veteran has not alleged any good cause for his 
failure to report for examination for the disabilities at 
issue.  

6.  The veteran and his representative were notified of such 
examinations and that failure to report would result in 
denial of claims.

7.  The veteran and his representative have not responded and 
the letters have not been returned by the United States 
Postal Service as undeliverable.  


CONCLUSIONS OF LAW

1.  Application of the criteria of the regulation on failure 
to report for a VA examination, to the facts found above, 
requires that the claim for a rating in excess of 30 percent 
for depression be denied.  38 C.F.R. § 3.655(b) (2001).

2.  Application of the criteria of the regulation on failure 
to report for a VA examination, to the facts found above, 
requires that the claim for a compensable rating for grand 
mal epilepsy be denied.  38 C.F.R. § 3.655(b) (2001).

3.  Application of the criteria of the regulation on failure 
to report for a VA examination, to the facts found above, 
requires that the claim for a compensable rating for 
residuals of a laceration of the forehead and skull be 
denied.  38 C.F.R. § 3.655(b) (2001).

4.  Application of the criteria of the regulation on failure 
to report for a VA examination, to the facts found above, 
requires that the claim for a compensable rating for 
residuals of a skull fracture be denied.  38 C.F.R. 
§ 3.655(b) (2001).

5.  Application of the criteria of the regulation on failure 
to report for a VA examination, to the facts found above, 
requires that the claim for a total rating for compensation 
based on individual unemployability be denied.  38 C.F.R. 
§ 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1997 the Board remanded this matter to the RO for 
additional development because the evidence at that time was 
inadequate to properly evaluate the veteran's claim for 
increased evaluations for depression, grand mal epilepsy, 
residuals of laceration of forehead and skull, and residuals 
of skull fracture as well as the effect the veteran's 
service-connected disabilities have on his ability to work. 
In this remand, the Board observed that the veteran and his 
representative indicated that the veteran would not report 
for any scheduled VA examinations.  However, the Board 
directed the RO to offer the veteran the opportunity to 
report for examinations of his service-connected 
disabilities.  The Board advised the veteran that pursuant to 
38 C.F.R. § 3.655(b), if he failed to report for an 
examination without good cause, the claim would be denied.  
Additionally, the Board instructed the RO to advise the 
veteran in a supplemental statement of the case of the 
potential effect of 38 C.F.R. § 3.655(b) if he failed to 
report for VA examination. 

Upon review of the claims file, the Board notes that while 
this case has been pending since 1989, the veteran has not 
reported for a VA examination since 1989.  Furthermore, 
although the veteran and his representative reported that the 
veteran preferred to receive treatment from private 
physicians, the most recent private medical statement was 
dated in July 1995.  In November 1997, the RO requested that 
the veteran and his representative provide a list of all 
health care providers and medical release forms so that VA 
may contact private physicians and obtain medical records.  
In a January 1998 letter, the veteran's representative 
advised VA that any information from private physicians 
should be submitted to her and that she would obtain such 
information.  

Pursuant to the Board's remand, the veteran was scheduled for 
VA examinations at the Augusta VA Medical Center in February 
21, 1998.  The veteran failed to report for such 
examinations.  In a May 1998 letter, he was specifically 
requested therein to submit a statement as to why he failed 
to report to these VA examinations.  Neither the veteran nor 
his representative responded to this letter, and it was not 
returned as undeliverable by the U.S. Post Office.  In April 
2001, the veteran and his representative were advised of the 
enactment of the Veterans Claims Assistance Act of 2000, 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq., which redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  Pursuant to the VCAA, the RO advised the veteran 
that if he indicated that he was willing to report for 
examination, one would be scheduled.  He was again provided 
the opportunity to provide names and addresses of his private 
physicians.  Neither the veteran nor his representative 
responded to this letter, and it was not returned as 
undeliverable by the U.S. Post Office.  

In June 2001, the veteran and his representative were 
furnished a supplemental statement of the case containing the 
provisions of 38 C.F.R. § 3.655, and advising that the 
veteran's claims were denied in accordance with the 
provisions of 38 C.F.R. § 3.655(b) (2001).  The supplemental 
statement of the case was mailed to the veteran's address of 
record and was not returned as undeliverable.  No response 
was received from the veteran or his representative.

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001). See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Here, 
the RO requested information pertaining to the veteran's 
private medical treatment and the veteran has been scheduled 
for multiple examinations, most recently in February 1998, to 
ascertain the current level of disability related to his 
service-connected disabilities.  However, the veteran failed 
to provide names and addresses of his private physicians and 
failed to report to the VA examinations and no reason was 
given for such failure.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to 
meet his obligations by cooperating with VA efforts to 
provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2001).

The governing regulation is clear that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section.  38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of a claimant and 
death of an immediate family member.  38 C.F.R. § 3.655(a).  
When a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b) (2001).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his claim and he 
has not demonstrated or set forth good cause for such 
failure.  He was advised in the November 1997 Board remand 
that his claim was subject to the provisions of 38 C.F.R. § 
3.655(b).  Furthermore, the record shows that the RO cited to 
the veteran's failure to report for the VA examination and to 
38 C.F.R. § 3.655 in a May 1998 letter, an April 2001 letter, 
and a June 2001 supplemental statement of the case.  The 
supplemental statement of the case was sent to the veteran's 
latest address of record.  Notwithstanding this, the veteran 
has made no attempt to follow up on his current claim or 
otherwise explain to the RO why he failed to report for the 
scheduled VA examinations relevant to the claim.  The Board 
also notes there is no evidence that the veteran had good 
cause in his failure to report for the scheduled VA 
examinations.  Neither he, nor his representative, has 
offered any explanation as to why he failed to appear for 
these examinations.  See Hyson, supra.  Consequently, the 
veteran's claims for increased evaluations for depression, 
grand mal epilepsy, residuals of laceration of forehead and 
skull, and residuals of skull fracture as well as his claim 
for a total evaluation for compensation purposes based on 
individual unemployability must be denied in compliance with 
the regulation.  38 C.F.R. § 3.655 (2001).  


ORDER

An increased evaluation for depression is denied.  

A compensable evaluation for grand mal epilepsy is denied.  

A compensable evaluation for residuals of a laceration of the 
forehead and skull is denied.  

A compensable evaluation for residuals of a skull fracture is 
denied.  

A total rating for compensation based on individual 
unemployability is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

